United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
BAY PINES MEDICAL CENTER,
St. Petersburg, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-897
Issued: July 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 14, 2007 appellant filed a timely appeal from a January 19, 2007 merit
decision of the Office of Workers’ Compensation Programs denying her occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant has established that she sustained a right arm or wrist
condition due to factors of her federal employment.
FACTUAL HISTORY
On October 24, 2006 appellant, then a 47-year-old housekeeping aid, filed an
occupational disease claim alleging that she sustained tightness and tingling in her lower arm due
to “making boxes daily.” She did not stop work. In a statement accompanying her claim,

appellant described her work making and emptying boxes. Her lower arm and hand began
tingling and she informed her superiors.
In a statement dated October 16, 2006, the employing establishment verified that
appellant’s duties included unfolding, taping and placing a red bag into biological hazard boxes.
When the boxes became full, she placed them into a biological hazard container and wheeled the
boxes to the loading dock. Appellant notified management that her right hand felt numb on
July 26, 2006.
In a report dated July 31, 2006, Dr. Kenneth A. Neifeld, a Board-certified internist, noted
that appellant experienced “some tingling in her hand while making boxes” during her work at
the employing establishment. He listed findings of “slight tenderness to palpation and range of
motion of the right wrist.” Dr. Neifeld diagnosed probable early carpal tunnel syndrome and
opined that she should restrict her wrist movement for one month and wear a wrist strap.
By letter dated November 1, 2006, the Office informed appellant that the evidence was
currently insufficient to establish her claim and requested additional factual and medical
information, including a detailed medical report addressing the results of objective tests and the
causal relationship of any diagnosed condition to factors of her federal employment. In a
response received December 4, 2006, appellant described her employment duties and her
development of a hand and wrist problem. She also submitted an accident report describing the
incident as occurring when her right hand and lower forearm began tingling when she made
boxes.
In a decision dated January 19, 2007, the Office denied appellant’s claim on the grounds
that the medical evidence was insufficient to establish that she sustained a medical condition
causally related to the accepted work factors.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
1

5 U.S.C. §§ 8101-8193.

2

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

3

See Ellen L. Noble, 55 ECAB 530 (2004).

2

presence or existence of the disease or condition for which compensation is claimed;4 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;5 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.6
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence, which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.7 The
opinion of the physician must be based on a complete factual and medical background of the
claimant,8 must be one of reasonable medical certainty9 explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.10
ANALYSIS
Appellant attributed her right lower arm and hand condition to making and moving
boxes. The employing establishment confirmed that she performed these duties and the Office
accepted the occurrence of the claimed employment factors. The issue, therefore, is whether the
medical evidence establishes a causal relationship between the claimed conditions and the
identified employment factors.
On July 31, 2006 Dr. Neifeld described appellant’s complaints of tingling in her hand
which she attributed to making boxes at work. He diagnosed probable early carpal tunnel
syndrome and listed restrictions for the wrist. Dr. Neifeld did not, however, address the cause of
the diagnosed condition of probable carpal tunnel syndrome. Medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of diminished probative
value on the issue of causal relationship.11 Further, Dr. Neifeld’s diagnosis of “probable” carpal
tunnel syndrome is speculative in nature and entitled to little weight.12

4

Michael R. Shaffer, 55 ECAB 386 (2004).

5

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

6

Beverly A. Spencer, 55 ECAB 501 (2004).

7

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

8

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

9

John W. Montoya, 54 ECAB 306 (2003).

10

Judy C. Rogers, 54 ECAB 693 (2003).

11

Conrad Hightower, supra note 7.

12

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

3

An award of compensation may not be based on surmise, conjecture or speculation of
upon appellant’s own belief that there is a causal relationship between her claimed condition and
her employment.13 Appellant must submit a physician’s report in which the physician reviews
those factors of employment identified as causing her condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.14 She failed to submit adequate medical evidence and therefore
failed to discharge her burden of proof.
CONCLUSION
The Board finds that appellant has not established that she sustained a right arm or wrist
condition due to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 19, 2007 is affirmed.
Issued: July 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Patricia J. Glenn, 53 ECAB 159 (2001).

14

Robert Broome, 55 ECAB 339 (2004).

4

